Citation Nr: 0621990	
Decision Date: 07/25/06    Archive Date: 08/10/06

DOCKET NO.  03-12 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
residuals of right knee ligament and meniscal tears. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel




INTRODUCTION

The appellant, who is a veteran, served on active duty from 
November 1999 to November 2001.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 2002 rating decision of the Houston, 
Texas Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

In May 2006, the veteran failed to appeared for a scheduled 
hearing before the undersigned Acting Veterans Law Judge.  


FINDING OF FACT

The right knee disability includes full range of motion 
without instability.


CONCLUSION OF LAW

The criteria for an initial rating higher than 10 percent for 
the service-connected right knee disability have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2005); 
38 C.F.R. § 4.71a, Diagnostic Codes 5259, 5257, 5260, 5261 
(2005).


Veterans Claims Assistance Act (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.



Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet.App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter, dated 
in June 2002.  The notice included the type of evidence 
needed to substantiate the underlying claim of service 
connection, that is, evidence of an injury or disease or 
event, causing an injury or disease, during service; evidence 
of current disability; and evidence of a relationship between 
the current disability and the injury or disease or event, 
causing an injury or disease, during service.  The veteran 
was notified that VA would obtain service records, VA 
records, and records of other Federal agencies, and that he 
could submit private medical records or with his 
authorization VA would obtain any such records on his behalf.  
He was asked to submit evidence, which would include that in 
his possession.  The notice included the general provision 
for the effective date of the claim for service connection, 
that is, the date of receipt of the claim. 

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence), of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 19 
Vet.App. 473 (notice of the elements of the claim, except for 
the degree of disability assignable). 

To the extent that the degree of disability assignable was 
not provided, since the degree of disability is the issue on 
appeal, the notice of the degree of disability was provided 
in the statement of the case as required by 38 U.S.C.A. 
§ 7105(d).  Any defect with respect to the notice of degree 
of disability assignable under Dingess at 19 Vet. App. 473 
has not prejudiced the veteran's claim.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The veteran was afforded a VA 
examination in December 2002 and he failed to report to 
another VA examination scheduled in July 2005.  As the 
veteran has not identified any additional evidence and 
without his cooperation, no further assistance is required to 
comply with the duty to assist. 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria, Evidence and Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Rating Disabilities, which assigns 
ratings based on the average impairment of earning capacity 
resulting from a service-connected disability.  Diagnostic 
codes are used to identify each disability and contain the 
rating criteria. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

In July 2002, the RO granted service connection for residuals 
of a partial anterior cruciate ligament tear and a meniscal 
tear of the right knee, and assigned a 10 percent rating 
under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5259, based on 
the symptomatic removal of semilunar cartilage.  The 10 
percent rating is the highest available rating under DC 5259.  

As the veteran is appealing the initial rating, following the 
grant of service connection, separate ratings can be assigned 
for separate periods of time based on the facts found, a 
practice known as "staged" ratings.  Fenderson v. West, 
12 Vet. App. 119, 126 (1999).  As the veteran appealed the 
initial rating, the Board will consider potential for a 
staged rating.

On VA examination in December 2002, the veteran complained of 
pain around the patellofemoral articulation and of difficulty 
kneeling.  Physical examination revealed full range of motion 
without effusion.  There was no instability on the anterior 
and posterior drawer test or on the anterior Lachman's test.  
There was no varus or valgus instability and no meniscal 
signs.  X-ray showed no evidence of significant degenerative 
changes.

Because the current 10 percent rating is the highest rating 
under DC 5259, the Board must consider whether the veteran is 
entitled to a disability rating under any another applicable 
diagnostic code.  

The other applicable diagnostics are DC 5257 (instability), 
DC 5260 (flexion), and DC 5261 (extension).  Under each 
diagnostic code, a separate 10 percent rating or more may be 
awarded.

The criterion under DC 5257 for a 10 percent is slight 
lateral instability.  In the absence of evidence of 
instability on VA examination in 2002, the criterion for a 10 
per cent rating for instability has not been met.  Under 
Diagnostic Code 5257, painful motion and functional loss due 
to pain are not applicable because DC 5257 is not predicated 
on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7, 11 
(1996). 

The knee may also be rated on limitation of motion, which may 
be separately compensable for either or both limitation of 
flexion (DC 5260) and extension (DC 5261).  In evaluating 
limitation of motion, the provisions of 38 C.F.R. § 4.40 
concerning functional loss due to pain and pain on use and 
during flare-ups and, the provisions of 38 C.F.R. § 4.45, 
concerning weakened movement and excess fatigability, are 
applicable.  DeLuca v. Brown, 8 Vet. App. 202 (1995). 

As for limitation of motion, under DC 5260, the criterion for 
a 10 percent rating for limitation of flexion is flexion 
limited to 45 degrees, and the criterion for a 10 percent 
rating for limitation of extension under DC 5261 is extension 
limited to 10 degrees.  Normal range of motion of a knee is 
from 0 degrees of extension to 140 degrees of flexion.  38 
C.F.R. § 4.71, Plate II.  

Considering functional loss due pain, the findings on VA 
examination in 2000 do not more nearly approximate the 
criterion for a 10 percent rating for either limitation of 
flexion or extension as range of motion was described as full 
range of motion with no objective finding of functional loss 
due to pain.  As neither flexion limited to 45 degrees nor 
extension limited to 10 degrees is shown, considering 
functional loss due to pain, the criteria for a separate, 
compensable rating for limitation of either flexion or 
extension have not been met. 

As the evidence clearly shows that the veteran does not meet 
the criteria for a separate rating under any other applicable 
diagnostic code, the preponderance of the evidence is against 
the claim and there is no basis for a staged rating. 


ORDER

An initial rating higher than 10 percent for residuals of 
right knee ligament and meniscal tears is denied.


____________________________________________
GEORGE E. GUIDO JR.
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


